OPINION — AG — ** UNIVERSITY OF OKLAHOMA — LOCATION — INSTITUTION ** THE OKLAHOMA LEGISLATURE APPROPRIATED $307,000 TO THE OKLAHOMA CEREBRAL PALSY INSTITUTE AND TO WORK WITH THE UNIVERSITY OF OKLAHOMA FOR THE LOCATION OF SAID INSTITUTION. THE BOARD OF REGENTS HAVE LOCATED A SITE FOR THE BUILDING . . . CAN THE BOARD OF REGENTS CONVEY A TRACT OF LAND TO THE CEREBRAL PALSY INSTITUTE IN ACCORDANCE WITH A QUITCLAIM DEED ? — IF THE TRACT OF LAND IN QUESTION, WHICH YOU STATE HAS BEEN AGREED UPON THE OKLAHOMA SPASTIC PARALYSIS COMMISSION AND THE REGENTS OF THE UNIVERSITY OF OKLAHOMA AS THE LOCATION OF THE OKLAHOMA CEREBRAL PALSY INSTITUTE, BE CONVEYED, WITH THE WRITTEN CONSENT OF THE CIVIL AERONAUTICS ADMINISTRATOR, AS HEREIN OUTLINED, TO THE INSTITUTE BY THE REGENTS OF THE UNIVERSITY OF OKLAHOMA, AS A SITE FOR SAID INSTITUTION, THE $307,000 APPROPRIATION BY HOUSE BILL THEREOF, TO THE OKLAHOMA LEGISLATURE, ($307,000 FOR COST OF CONSTRUCTION, AND $7,000 FOR COST OF EQUIPMENT) FOR PATIENT HOUSING WITH AN ESTIMATED CAPACITY OF 60, MAY BE USED FOR THE COST OF CONSTRUCTION OF, AND EQUIPMENT FOR, SUCH A BUILDING ON SAID TRACT. (LAND, STATE PROPERTY, CONSTRUCTION, DEEDS GIFTS) CITE: 63 O.S. 485.4 [63-485.4], 70 O.S. 1241 [70-1241], 70 O.S. 1961 [70-1961] (JAMES C. HARKIN)